DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2022. Claims 1-10 and 18-20 are being treated on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 has been received and considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character sets "48 and 54" and "48 and 46" both draw to the same embodiment in Figs. 1, 3, 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given 
The disclosure is objected to because of the following informalities:
In paragraph [0034] line 6, “ethylvinylacetate foam” should read “ethyl vinyl acetate foam”;
In paragraph [0060] line 12, “incudes” should read “includes”;
In paragraph [0099] line 5, “stich” should read “stitch”;
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 6, “scrap material pieces forms a custom arrangement” should read “scrap material pieces are configured as a custom arrangement”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is rejected as being indefinite or failing to particularly point out and distinctly claim the limitation “a plurality of scrap material pieces” as recited in line 1. It is unclear what kind of structure is included or excluded by the term “scrap material” (e.g., what material size, type, shape, etc. is considered “scrap material”?). It is also unclear whether “scrap material” refers to a product by process limitation wherein the material is a remnant of a pervious production process. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (Application Publication No. US 2006/0101673 A1). Robinson discloses the invention as claimed.
Regarding Claim 1, Robinson discloses an article of footwear (29) comprising: an upper (9) and a plurality of scrap material pieces disposed on and coupled to a surface of the base layer (Fig. 2, where a toe panel 1 and side panel 7, heel panel 12, and side panel base 9 are coupled to instep 37; the panels define small detached pieces of fabric and are therefore scrap material pieces inasmuch as claimed, see the 2019 definition 2a of “scrap” via Merriam-Webster.com).
Regarding Claim 2, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses the surface is an exterior surface (Fig. 2, where the instep 37 has an interior and exterior surface; examiner notes an interior surface faces toward a wearer’s foot when the shoe is worn and an exterior surface faces outwardly from the shoe); the scrap material pieces comprise appliques disposed upon the exterior surface of the upper (Fig. 2); and each scrap material piece is positioned relative to each of the other scrap material pieces (Fig. 2, where the panels are positioned near one another and on the same shoe), such that the plurality of scrap material pieces forms a custom arrangement upon the exterior surface of the upper (Fig. 2 and [0004] lines 6-10, where the panels can be made from various shaped fabric or alternate materials).
Regarding Claim 3, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein the plurality of scrap material pieces comprises at least a first scrap material piece having a first shape (Fig. 1, where toe panel 1 shape is different than other panels) and a second scrap material piece having a second shape (Fig. 1, where side panel 7 is a different than other panels), and wherein the first shape is different than the second shape (Fig. 1, where toe panel 1 is a different shape than side panel 7).
Regarding Claim 4, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein each of the scrap material pieces is spaced apart from each of the other scrap material pieces (Fig. 1, where the toe panel 1 and side panel 7, and heel panel 12 are located at different regions of the shoe spaced from each other).
Regarding Claim 5, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein the plurality of scrap material pieces is coupled to the surface of the upper with a resin binder ([0004] line 10, where the panels are adhesively applied).
Regarding Claim 6, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein the upper further includes a plurality of stitch lines (Figs. 1 and 2, see stitching 6 along the upper at various locations) defining a predetermined stitch pattern (Fig. 1, where the stitching line creates a pattern); and wherein each of the scrap material pieces is traversed by at least one of the stitch lines (see annotated Fig. 1 below, with the circled areas show locations where at least one stitching line travels across the panels shown).

    PNG
    media_image1.png
    588
    798
    media_image1.png
    Greyscale

Regarding Claim 7, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein the each of the stitch lines is spaced apart from each of the other stitch lines (Fig. 1, where the stitch lines are spaced apart from the other stitch lines), and wherein each of the stitch lines is non- intersecting with each of the other stitch lines (see annotated Fig. 1 below, where the circled areas show where the stitching lines do not intersect one another).

    PNG
    media_image2.png
    588
    798
    media_image2.png
    Greyscale

Regarding Claim 8, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein each of the scrap material pieces has an outer boundary (see annotated Fig. 1 below, where the shaded region defines the outer boundary), and wherein a respective one of the stitch lines traverses the respective scrap material piece along an entirety of the outer boundary (Fig. 6 and paragraph [0023], where the design configurations are secured in place by stitching and the stitching is seem to correspond to the outer boundary).

    PNG
    media_image3.png
    577
    781
    media_image3.png
    Greyscale

Regarding Claim 9, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses a sole structure (31) fixedly attached to the upper (Fig. 1); wherein the upper has a lateral side and a medial side and further defines a forefoot region, a midfoot region, and a heel region, such that each of the lateral side and the medial side extend into the forefoot region, the midfoot region, and the heel region (see regions annotated in Fig. 1 below); wherein the base layer of the upper defines a throat opening (see throat opening annotated in Fig. 1 below); and wherein the stitch lines extend from the throat opening to the sole structure within each of the forefoot region, the midfoot region, and the heel region on each of the lateral side and the medial side (Fig. 1).

    PNG
    media_image4.png
    733
    894
    media_image4.png
    Greyscale

Regarding Claim 10, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein a respective one of the scrap material pieces is disposed on and coupled to the surface of the upper ([0019] lines 1-8, where the panel designs can be the same or corresponding designs; examiner notes that any of the panel pieces can be considered a scrap material) at each of the forefoot region (toe panel 1), the midfoot region (side panel 7), and the heel region (heel panel 12).
Regarding Claim 18, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses an article of footwear comprising: an upper comprising a base layer (instep 37), wherein the base layer defines an exterior surface (where instep 37 has an interior and exterior surface); a plurality of appliques disposed on and coupled to the exterior surface of the base layer in a first custom arrangement (Fig. 2 shows panels 1, 7, and 12 to be stitched onto instep 37), such that each of the appliques is spaced apart from each of the other appliques (Figs. 1-2, where panels 1, 7, and 12 are spaced at different regions of the shoe); and a plurality of stitch lines configured to couple the appliques to the base layer (Fig. 6 and [0003] lines 6-10), the plurality of stitch lines arranged in a predetermined pattern ([0017 lines 8-10, where the stitch line 6 follows a curve of the instep 37), wherein each of the appliques is traversed by at least one of the stitch lines (see annotated Fig. 1 below, where the circled areas show locations where at least one stitching line is seen to be positioned across the panels shown).

    PNG
    media_image1.png
    588
    798
    media_image1.png
    Greyscale

Regarding Claim 19, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses the plurality of appliques comprises at least a first scrap material piece having a first shape (toe panel 1, where the shape is different than the side panel 7) and a second scrap material piece having a second shape (side panel 7, where the shape is different than the toe panel 1), and wherein the first shape is different than the second shape; and each of the stitch lines is spaced apart from and non-intersecting with each of the other stitch lines (see annotated Fig. 1 below, where the two circled stitching sections corresponding to the different panels do not intersect one another).

    PNG
    media_image5.png
    588
    798
    media_image5.png
    Greyscale

Regarding Claim 20, Robinson teaches all the limitations as discussed above in claim 1. Robinson further discloses wherein the article of footwear is a first article of footwear of a footwear pair (p. 3 claim 2 line 2), the footwear pair further comprising: a second article of footwear having a second upper comprising a second base layer having a second exterior surface and a second plurality of appliques disposed on and coupled to the second exterior surface of the second base layer in a second custom arrangement (Fig. 1), such that each of the appliques of the second plurality of appliques is spaced apart from each of the other appliques of the second plurality of appliques, wherein the second plurality of appliques is a second plurality of scrap material pieces (Fig. 1); a second plurality of stitch lines configured to couple the second plurality of appliques to the second base layer (Fig. 1), the second plurality of stitch lines arranged in the predetermined pattern of the stitch lines of the first article of footwear (Fig. 1), wherein each of the second plurality of appliques is traversed by at least one of the stitch lines of the second plurality of stich lines (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (Application Publication No. US 2006/0101673 A1) in view of the alternative shoe embodiment of Robinson et al. (Application Publication No. US 2006/0101673 A1). The alternative shoe embodiment of Robinson discloses the invention substantially as claimed.
Regarding Claim 20, Robinson fails to directly disclose wherein the first custom arrangement is different than the second custom arrangement.
In the same field of endeavor, different layers of different materials on footwear uppers, the alternative shoe embodiment of Robinson teaches wherein the first custom arrangement is different than the second custom arrangement (Fig. 3, where the alternative arrangement of the shoe panels are different than the arrangement of the shoe panels seen in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an alternative arrangement of panels for one of the shoes in order to create two different panel designs for the same pair of shoes. Examiner notes that once Robinson is modified by the alternative shoe embodiment of Robinson, a pair of shoes would comprise of one shoe with a panel arrangement that is different than the other shoe’s panel arrangement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Goldwasser et al. (Application Publication No. US 20130212906 A1); Adami et al. (Application Publication No. US 20190082777 A1); Luedecke (Application Publication No. US 20180195235 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 7 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732